PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Baril et al.
Application No. 16/262,073
Filed: 30 Jan 2019
For: SURGICAL CLIP APPLIER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the communication caption “PETITION’ which, is being treated under the unintentional provisions of 37 CFR 1.137(a), filed February 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
February 18, 2021, as required by the Notice of Allowance and Fee(s) Due (Notice) mailed on November 18, 2020, which set a statutory period for reply of three months.  Accordingly, the application became abandoned by operation of law on February 19, 2021.    

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $1200.00; (2) the petition fee of $2100.001; and (3) and a proper statement of unintentional delay. 

This application is being forwarded to the Office of Data Management for processing into a patent.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 The issue fee was due on February 18, 2021.  As the issue fee was not received until February 19, 2021, the application was in fact abandoned for failure to pay the issue fee in a timely manner.  As such, the petition fee of $2100.00 has been charged from the petitioner’s deposit account as authorized.